DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MICHAEL A. MOORE,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-2809

                         [November 22, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case Nos. 10-005727-CF-10A, 10-010511-CF-10A and 10-
014324-CF-10A

  Michael A. Moore, Lake Butler, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.